DETAILED ACTION
Response to Remarks
Regarding the limitation bulbous protrusion, Applicant argues that the oversized section 73 shown in the prior art Vigliotti substantially has the same diameter as the rivet body (i.e. forms a very tight fit) and therefore this oversized section 73 cannot materially pre-flex the rivet body.  Applicant also argues that the cylindrical shape of the section 73 of Vigliotti is not bulbous.
Applicant's arguments with respect to the shape of section 73 shown in Vigliotti not being bulbous since its of a uniform diameter are persuasive.  
Examiner provides a new prior art reference Dolch (US Patent 4211145A) with a bulbous protrusion 11 shaped similar to the bulbous protrusion 114 disclosed by the Applicant.  See figures below.  Protrusion 11 shown in Dolch is a bulbous protrusion as it meets the definition of bulbous being “fat and round” as defined by the Cambridge Dictionary (see page 7 of Applicant's arguments filed on May 4, 2021).
[AltContent: textbox (Bulbous protrusion 114
Figure 1B of Applicant)][AltContent: textbox (Bulbous protrusion 11
Figure 1 of Dolch)]
    PNG
    media_image1.png
    336
    321
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    203
    238
    media_image2.png
    Greyscale


[AltContent: textbox (Figure 6 of the Applicant's disclosure showing the bulbous protrusion 114 sized to fit inside the rivet body bore)]
    PNG
    media_image3.png
    568
    516
    media_image3.png
    Greyscale


	
	Applicant also argues that the bulbous protrusion 114 disclosed by the Applicant is particularly well-configured to pre-flex the legs as opposed to the prior art which cannot materially pre-flex the legs.  However, Examiner notes that the claimed limitations, drawings and specification do not provide any quantifiable measure of this well-configured pre-flex of the legs argued by the Applicant.  In other words, there are no dimensions of the bulbous protrusion, the amount of pre-flex generated or any other dimension that will quantify the pre-flex in order to define it over the prior art.  
Claim Objections
Claims 10 and 22 are objected to because of the following informalities:  
Claims 10 and 22 recites limitation where the thickness of the intermediate section (220 or 226) is less than the thickness of the linear beams (190 or 192).  However, it is not clear from the specification and the claim language if the thickness claimed is referring to the cross-sectional thickness of the intermediate sections as shown in Figure 2b or the thickness is referring to the width of the intermediate sections as shown in Figure 13.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second set of legs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the third diameter, the first diameter and the second diameter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the convex ring" in line 1 and limitation “the second set of legs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper (WO-2011094056A1) in view of Saltenberger et al. (US PGPUB 2013/0243542A1) and Dolch (US Patent 4211145A).
Regarding claim 1, 
Lepper discloses: 
A rivet fastener assembly 40 configured to securely clamp together one or more components (66 and 68), the rivet fastener assembly comprising: a pin 48; and a rivet body 42 including a collar 46, a column 44 extending from the collar 46.  
wherein a passage is defined through the collar and the column.  “The central column 44 defines a central channel passing therethrough.” [0043]
wherein the column 44 comprises: a first set of legs 58 configured to fold and directly contact the one or more components 68 when folded; and a second set of legs 64 configured to fold and reinforce the first set of legs 58 when folded.  
wherein the pin 48 comprises a plurality of annular projections and a beveled nose 50.  “As shown in Figure 5, a portion of the pin 48 includes threads configured to threadably engage reciprocal grooves, ridges, threads, or the like 70 formed in an upper interior portion of the central column 44.” [0047]

Lepper does not disclose, but Saltenberger et al. (hereinafter referred to as Saltenberger) teaches:
a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive stop feature for the pin, once assembled.  As shown in Figure 3, the collar stop 28 on the rivet body cooperates with the step face 50 on the pin to limit the drawing travel of the mandrel shank through the rivet body.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet body and pin shown in Lepper to have the positive stop features similar to the ones shown in Saltenberger in order to limit the drawing travel of the mandrel shank, thereby preventing inadvertent overexpansion.
“The end of the mounting part 37 adjacent to the predetermined breaking point forms a step face 50, which works together with the stop 28 of the rivet body 11 to limit the drawing travel of the mandrel shank 34.” [0031] “The mounting part 37 of the mandrel 12 is drawn fully into the locking region 51 in the head section 20 of the shank 13 here, and its end face 50 adjacent to the predetermined breaking point 39 rests against the stop 28.” [0033]


wherein the pin 4, shown in Figures 1-2, comprises a protrusion 11 that is proximate to a first distal end of the pin.  
Protrusion 11 is a bulbous protrusion as it meets the definition of bulbous being “fat and round” as defined by the Cambridge Dictionary (see page 7 of Applicant's arguments filed on May 4, 2021).
Bulbous protrusion 11 taught by Dolch engages the opening in the rivet body and can compensate for manufacturing tolerances in the bore of the rivet body and creates a tight seal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin shown in Lepper to have a bulbous protrusion similar to the one taught by Dolch to create a tight seal which can also compensate for manufacturing tolerances in the bore of the rivet body.  In order to create a tight seal, the bulbous protrusion 11 shall be located between the annular projections (104 of Figure 13) and the beveled nose (92 of Figure 13) of the pin shown in Lepper. 
Lepper as modified by Dolch teaches bulbous protrusion, which is located between the annular projections and the beveled nose of the pin.  
This oversized bulbous protrusion 11 on the pin will preflex first set 58 and/or second set 64 of legs.




Lepper (as modified in the rejection of claim 1) discloses: 
wherein the pin includes a ledge 50 configured to engage the collar stop 28 on the rivet body.  See Figure 2 of Saltenberger.  
See rejection of claim 1 on reasons to modify Lepper to have the stop features shown in Saltenberger.

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Dolch further in view of Smith (US PGPUB 2005/0013678A1).
Regarding claim 4, 
Lepper (as modified) does not disclose, but Smith teaches:
Figure 6 shows an outward bulge 64 that project radially outward on the exterior with an inner recessed area.  Smith teaches that an outward bulge 64 facilitates deformation of the rivet body position.  
“Preferably, the body will have, adjacent at tail end, a preformed deformation zone, usually formed by a weakness within the body, to facilitate deformation at a predetermined position of the body during setting of the fastener.” [0014] “Finally, again as shown in FIG. 6 and FIG. 7, the rivet body 10 is rolled to produce two sets of external circumferential grooves 60, 62 whereby the portion of the tubular rivet body 64 between these two grooves is caused to lengthen slightly and form a barrel-like portion of the rivet body, creating a roll type bulge at a predetermined position on the rivet. Effectively these grooves 60, 62 and bulge 64 provide a deformation zone to facilitate deformation of the rivet body 10 of a predetermined position during a setting operation of such blind rivet. It is to be appreciated that other forms of deformation zone are feasible for achieving the same purpose so as to control where such rivet deforms during the setting operation so as to meet predetermined thickness setting requirements.” [0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second legs shown in Lepper to have bulges that project radially outward with inner recessed areas similar to the ones taught by Smith in order to facilitate deformation of the rivet at those two pre-determined positions.

Regarding claim 8, 
Lepper (as modified) discloses:
wherein the rivet body 42 further comprises a plurality of grooves configured to interlock with the annular projections on the pin.  “As shown in Figure 5, a portion of the pin 48 includes threads configured to threadably engage reciprocal grooves, ridges, threads, or the like 70 formed in an upper interior portion of the central column 44.” [0047]

Regarding claim 9,
Lepper (as modified) discloses: 
Lepper teaches that the grooves are formed in the upper interior portion of the central column 44 of the rivet body 42.  
Lepper (as modified by Saltenberger in rejection of claim 1) has a collar stop 28 located in the upper portion of the rivet body.  
Therefore, Lepper (as modified by Saltenberger) has grooves that are proximate to the collar stop.  

Claims 10, 12, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Moran (US Patent 3789727A).

Regarding claim 10,
Lepper discloses: 
A rivet fastener assembly 40 configured to securely clamp together one or more components (66 and 68), the rivet fastener assembly comprising: a pin 48; and a rivet body 42 including a collar 46 having an opening.
a column 44 extending from the collar 46 and having an interior channel, wherein the opening is contiguous with the interior channel.  “The central column 44 defines a central channel passing therethrough.” [0043]
as shown in Figure 3, first set of legs 58 having a first set of radial gaps 56 therebetween.
Wherein each leg of the first set of legs 58 comprises a set of linear beams.  
Lepper does not disclose, but Saltenberger teaches:
a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive locating feature for the pin, once assembled.  As shown in 
As shown in Figure 2 of Saltenberger, the diameter of the opening 26 is smaller than a diameter of the interior channel 27. 
As shown in Figure 2, a ledge 50 and a plurality of circumferential rings 41 extending from the ledge 50.
wherein the longitudinal shaft has a first diameter (portion 38), and the ledge 50 has a second diameter that is different from the first diameter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet body and pin shown in Lepper to have the positive stop features similar to the ones shown in Saltenberger in order to limit the drawing travel of the mandrel shank, thereby preventing inadvertent overexpansion.
Upon modification of the rivet body shown in Lepper to have the positive stop features shown in Saltenberger, the diameter of the opening in the rivet body will be smaller than a diameter of the interior channel.  

Lepper discloses a plurality of first legs 58 comprising linear beams, but does not disclose intermediate sections positioned therebetween.  However, Moran teaches:
A rivet where the folding legs (ribs 60) have an intermediate section 68 (see Figure 5) of reduced width, thickness in order to ensure bending of the legs at this pre-determined point (i.e. intermediate section).  “Each rib is weakened at an axially intermediate point, as at 68a, by a substantial reduction in width of material, thickness of material or both. Also at the intermediate point the ribs 62 and 64 may be flared outwardly to assure proper radially outwardly spreading and proper toggle action of the ribs as is well known in the art and will be discussed in greater detail below.” [col 4, line 59]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs (58, 60) shown in Lepper to have intermediate sections of reduced width and/or thickness similar to the ones taught by Moran to facilitate folding of the legs at a pre-determined point (i.e. intermediate section).

Regarding claim 12, 
Lepper (as modified) does not disclose, but Moran teaches:
Moran teaches that the folding legs 62 and 64 can be flared outwardly to assure proper radially outwardly spreading and proper toggle action of the ribs (see col 4, line 59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet assembly shown in Lepper (as modified) to have first set and second set of legs with radially outward extending bulges and inner recessed areas similar to as taught by Moran to assure proper radially outwardly spreading and proper toggle action of the legs.  Outwardly flared/bulged legs will form inner areas that are recessed.  



Lepper (as modified) discloses:
As best understood, wherein the pin further includes a beveled nose 50 with a lower edge 54 having a third diameter, and wherein the third diameter is different from the first diameter of portion 48.  See Figure 3.
As best understood, upon modification of Lepper to have stop features shown in Saltenberger, as set forth in the rejection of claim 10, the third diameter of the lower edge 54 of pin will be different from the second diameter of ledge (stop feature 50 shown in Saltenberger).

Regarding claim 22,
Lepper (as modified) discloses: 
Lepper shows a second set of legs 64 having a second set of radial gaps 60 therebetween.
As set forth in the rejection of the parent claim 10, legs 58 and 60 of Lepper comprises a set of linear beams and an intermediate section taught by Moran, wherein the thickness of the intermediate section is less than the thickness of the linear beams.  See rejection of parent claim 10 for reasons to modify Lepper with Moran.



Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Moran further in view of Dolch. 

Regarding claim 17,
Lepper (as modified) does not disclose, but Dolch teaches:
wherein the pin 4, shown in Figures 1-2, comprises a convex ring 11 that is proximate to the head of the pin.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin shown in Lepper to have a convex ring similar to the one taught by Dolch to create a tight seal which can compensate for manufacturing tolerances in the bore of the rivet body.  A tight seal can provide a reliable connection as well as prevent water intrusion into the joint.  In order to create a tight seal, the convex ring shall be located between the circumferential rings (104 of Figure 13) and the beveled nose (92 of Figure 13) of the pin shown in Lepper, thereby leading to a convex ring that will be proximate to the second set of legs (64 of Lepper) as well as one that will circumscribe a first edge of the plurality of circumferential rings.  


Lepper discloses: 
wherein the pin 48 includes a longitudinal shaft. 
Lepper (as modified by Saltenberger in the rejection of claim 10) discloses:
as shown in Figure 2 of Saltenberger, a ledge 50 and a plurality of circumferential rings 41 extending from the ledge 50.
wherein the longitudinal shaft (portion 38 of Figure 2 of Saltenberger) has a first diameter, and the ledge 50 has a second diameter that is different from the first diameter.
See rejection of claim 10 above on reasons to modify Lepper to have positive stop features shown in Saltenberger.  
Lepper does not disclose, but Dolch teaches:
wherein the pin 4, shown in Figures 1-2, comprises a convex ring 11 that is proximate to the head of the pin.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pin shown in Lepper to have a convex ring similar to the one taught by Dolch to create a tight seal which can compensate for manufacturing tolerances in the bore of the rivet body.  A tight seal can provide a reliable connection as well as prevent water intrusion into the joint.  In order to create a tight seal, the convex ring shall be located between the circumferential rings (104 of Figure 13) and the beveled nose (92 of Figure 13) of 
Although the convex ring 11 will be located between the circumferential rings and the beveled nose on the pin shown in Lepper, but prior art does not explicitly disclose that the convex ring shall circumscribe a first edge of the circumferential rings.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the convex ring circumscribe a first edge of the circumferential rings as it would be advantageous to create a seal as high as possible in the rivet body to prevent water intrusion and allow possibility of a large sealing area due to the seal being higher in the rivet body, particularly if the rivet was used in an environment where one would want a water tight seal such as in automotive applications where parts are exposed to corrosive elements (e.g. road salt spray etc.)  The rivet shown in Lepper is intended for automotive use.

Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Saltenberger and Phillips, II (US Patent 4875815A).
Regarding claim 18,
Lepper discloses: 
A rivet fastener assembly 40, the rivet fastener assembly comprising: a pin 48 having a longitudinal shaft, a securing section (similar to 104 of Figure 13), a bulbous head 50.
A rivet body 42 having a column 44 and a collar 46 with a first opening therethrough.  Rivet body has component-engaging legs 58 and reinforcing legs 64.
wherein an internal passage is defined through the collar and the column extending between a first opening and a second opening.  “The central column 44 defines a central channel passing therethrough.” [0043]
Lepper does not disclose, but Saltenberger teaches:
a collar stop 28 is shown in Figure 2, wherein the collar stop 28 is configured to provide a positive stop feature for the pin, once assembled.  As shown in Figure 3, the collar stop 28 on the rivet body cooperates with the step face 50 on the pin to limit the drawing travel of the mandrel shank through the rivet body.  The locking section 40 is proximate to the first opening 26 as shown in Figure 3.
As shown in Figure 2 of Saltenberger, the diameter of the first opening 26 is smaller than a diameter of the second opening in the interior channel 27.  Diameter of the opening 26 is smaller than the diameter of the locking/securing section 40 on the pin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rivet body and pin shown in Lepper to have the positive stop features similar to the ones shown in Saltenberger in order to limit the drawing travel of the mandrel shank, thereby preventing inadvertent overexpansion. 
Upon modification of the rivet body shown in Lepper to have the positive stop features shown in Saltenberger, the rivet body will have an internal passage 

Lepper does not disclose, but Phillips, II teaches:
A rivet with expanding legs is shown in Figures 1-4.  The legs have linear beams and an intermediate section positioned therebetween as shown in the Figure “A” below.  The intermediate section facilitates the upsetting action of the tubular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component-engaging and reinforcing legs shown in Lepper to have intermediate sections similar to the ones taught by Phillips, II to facilitate folding of the legs. 

    PNG
    media_image4.png
    438
    495
    media_image4.png
    Greyscale

Figure “A”: Taken from Figure 1 of Phillips, II (annotated by the Examiner) 

Lepper (as modified by Phillips, II above) discloses: 
Component-engaging legs 58 shown in Figure 3 of Lepper, each component-engaging leg 58 having a set of linear beams and an intermediate section (as taught by Phillips, II) positioned between them. 
Reinforcing legs 64 shown in Figure 3 of Lepper, each reinforcing leg 64 having a set of linear beams and an intermediate section (as taught by Phillips, II) positioned between them. 


Since the intermediate sections are formed in the legs, the intermediate section of each component-engaging leg 58 is more flexible than the intermediate section of each reinforcing leg 64 because the component-engaging legs 58 of Lepper are more flexible than the reinforcing legs 64. 

Regarding claim 19,
Lepper (as modified) discloses: 
wherein a diameter of the bulbous head 50 is larger than a diameter of the second opening in the rivet body.  

Regarding claim 20,
Lepper (as modified by Saltenberger in the rejection of claim 18) discloses: 
wherein the rivet body further includes an annular wall 28, the annular wall defining the first opening 26. See rejection of claim 18 on reasons for modifying Lepper with Saltenberger.




Lepper (as modified) discloses: 
the intermediate sections (taught by Phillips, II as shown in Figure “A” above) of the component-engaging and reinforcing legs further comprise cut-outs 15.  
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S. DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677